DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	Claim Objections
Claims 46-50 are objected to because of the following informalities:  
Claims 46, line 4, “a current source or current sink” was claimed. It appears that --the current source-- was meant.
Claims 47-50 are objected to based on the dependency from claim 46.  
Appropriate correction is required.

Election/Restrictions
After reviewed newly submitted claims 68-71, it is determined that claims 68-71 (which is related to group III) are not included in the original selected group I invention. In addition, the scope of claim 68 is quite different than the scope of current independent claim 31. It means that 
Claims 68-71 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/07/2017.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 59, 61-62, 65 and 67 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McQuilkin (US 8,901,972).

Regarding claim 59, McQuilkin discloses a system [e.g. fig. 1, BACKGROUND] comprising: a first driver circuit [e.g. 123.1-123.n,124.1-124.n/126.1-126.n, 127.1-127.n/130, 132; or fig. 1, fig. 3b, Col. 1 lines 27-36, also see class A rejection in the previous office action] configured to provide first test signal waveforms [see at least fig. 3] having a first amplitude characteristic [see at least fig. 3b], the first driver circuit including first and second switches [e.g. 123.1-124.1/…/123.n-124.n], wherein the first switch is configured to switch a first current path between an output node [e.g. Vpin] and a first current source/sink [e.g. one of 120.1-120.N], and 
Regarding claim 61, McQuilkin discloses the system of claim 59, wherein the first driver circuit is a class A driver circuit and wherein the second driver circuit is a class AB driver circuit.
Regarding claim 62, McQuilkin discloses the system of claim 59, wherein the second driver circuit is configured to provide other test signal waveforms having a greater second amplitude characteristic [e.g. VIH] relative to the first amplitude characteristic [e.g. VIL].
Regarding claim 65, McQuilkin discloses the system of claim 59, wherein the control circuit continuously or intermittently receives the indication of the voltage transition magnitude from an external source [e.g. the circuit that generates Data].
Regarding claim 67, McQuilkin discloses the system of claim 59, wherein the first and second switches comprise respective differential pair circuits, wherein one leg of each of the differential pair circuits is coupled to the output node.

Claim(s) 59-60, 62-65 and 67 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai et al.  (US 2011/0234317).

Regarding claim 59, Arai discloses a system [e.g. fig. 5/12/1] comprising: a first driver circuit [e.g. M11,M12…Mn1,Mn2] configured to provide first test signal waveforms having a first amplitude characteristic [see at least fig. 9, paras. 0050-0053, 0119], the first driver circuit including first and second switches [e.g. M11, Mn1/M12, Mn2], wherein the first switch is configured to switch a first current path between an output node [e.g. OUT/OUTx] and a first current source/sink [e.g. 12], and wherein the second switch is configured to switch a second current path between the output node and the same first current source/sink; a control circuit [e.g. 141-14n/202/FC (fig. 13)] configured to receive an indication [e.g. from the received signals] of a voltage transition magnitude and in response to the received indication of the voltage transition magnitude, change an open/close status of the first and second switches to change a number of current paths [e.g. using one segment or all segments] provided between the output node and the first current source/sink during the transition; and a second driver circuit [e.g. 16]; wherein the first current source/sink is configured to source or sink current to the second driver circuit via the first and/or second switches to provide an output signal at the output node.
Regarding claim 60, Arai discloses the system of claim 59, further comprising an output resistor [e.g. R2/R1] coupled between the second driver circuit and the output node, wherein the first current source/sink is configured to source or sink current to the second driver circuit via the first and/or second switches and via the output resistor to provide the output signal at the output node.

Regarding claim 63, Arai discloses the system of claim 59, wherein: when the indication of the voltage transition magnitude indicates a greater first transition magnitude, the control circuit is configured to control the first and second switches to the same closed, low-impedance state, and when the indication of the voltage transition magnitude indicates a lesser second transition magnitude, the control circuit is configured to control the first switch to a closed, low-impedance state and the second switch to an open, high-impedance state [see at least figs. 9,  5/12/1, paras. 0050-0053].
Regarding claim 64, Arai discloses the system of claim 59, wherein in response to the indication of the voltage transition magnitude indicating an increase in the transition magnitude, the control circuit is configured to control the first and the second switch to a conducting state [see at least figs. 9,  5/12/1, paras. 0050-0053, 0119].
Regarding claim 65, Arai discloses the system of claim 59, wherein the control circuit continuously or intermittently receives the indication of the voltage transition magnitude from an external source [e.g. the circuit that generates PAT1-PATn/ the circuit that generates SW1-SWn, or PG in fig. 13 when the control circuit also includes FC fig. 13].
Regarding claim 67, Arai discloses the system of claim 59, wherein the first and second switches comprise respective differential pair circuits [e.g. M11, M12], wherein one leg of each of the differential pair circuits is coupled to the output node.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over McQuilkin (US 8,901,972) in view of Zoles (US 2013/0301326).

Regarding claim 66, McQuilkin discloses the transition signal driving circuit of claim 59, further comprising information [e.g. Data, Col. 2, see at least lines 26-34] about relationship between the open/close status of the first and second switches and different values of the voltage transition magnitude. McQuilkin does not explicitly disclose a memory circuit with a lookup table. However, it is well-known to use a memory circuit with a lookup table in order to reduce computation. For example, Zoles discloses to determine by using a memory circuit [paragraphs 0033-0034] with a lookup table [paragraphs 0033-0034] that includes information [paragraphs 0033-0034]. Therefore, Claim 49 would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by McQuilkin in accordance with the teaching of Zoles regarding a lookup table in order to reduce computation of a controller.

Claims 31-32, 35 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamo et al. (US 2009/0128182) in view of McQuilkin (US 8,901,972).

Regarding claim 31, Kamo discloses a transition driving circuit [e.g. fig. 2] that selectively enables one or more current paths depending on information about a desired voltage transition magnitude to change a waveform morphology of an output signal at an output node [e.g. 28] of a test system [see at least para. 0011] when the output signal transitions between high and low voltage amplitudes [see at least paras. 0050, 0054-0055], the transition driving circuit comprising: a driver circuit [e.g. 54, 52, 66, 64] configured to provide first test signal waveforms having a first amplitude characteristic [e.g. L/H], the class A driver circuit including first and second switches [e.g. 52, 54], wherein the first switch is configured to switch a first current path between the output node and a first current source/sink [e.g. 60], and wherein the second switch is configured to switch a second current path between the output node and the same first current source/sink; a control circuit [e.g. 42, 36] configured to receive an indication [e.g. input signal/mode signal] of the desired voltage transition magnitude and in response to the received indication of the desired voltage transition magnitude, vary an open/close status of the first and second switches to change a number of current paths provided between the output node and the first current source/sink during the transition; a class AB driver circuit [e.g. 44]; and an output resistor [e.g. 56] coupled between the class AB driver circuit and the output node; wherein the first current source/sink is configured to source or sink current to the class AB driver circuit via the first and/or second switches and via the output resistor to provide the output signal at the output node. Kamo discloses a class AB driver circuit but does not disclose the other is a class A driver circuit. However, McQuilkin discloses using both ` class A` techniques and ` class AB` techniques [Col. 1, lines 37-45]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device 
Regarding claim 32, the combination discussed above discloses he transition driving circuit of claim 31, wherein the class AB driver circuit is configured to provide other test signal waveforms to the output resistor, the other test signal waveforms having a greater second amplitude characteristic [e.g. H] relative to the first amplitude characteristic.
Regarding claim 35, the combination discussed above discloses the transition driving circuit of claim 31, wherein the control circuit continuously or intermittently receives the information [e.g. input signal, mode signal] about the desired voltage transition magnitude from an external source [e.g. the circuit that generates input signal, the circuit that generates mode signal] and, when the control circuit determines that the information about the desired voltage transition magnitude has changed by more than a specified threshold amount [e.g. the threshold of logic level of a signal], the control circuit updates an open/close status of at least one of the switches.
Regarding claim 37, the combination discussed above discloses the transition signal driving circuit of claim 31, wherein the control circuit is programmable by a user to define a correspondence between multiple different voltage transition magnitudes and opened/closed states of the first and second switches [see at least fig. 2, paras. 0050, 0054-0055].

Claims 31-35, 37 and 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al.  (US 2011/0234317) in view of Kamo et al. (US 2009/0128182) and McQuilkin (US 8,901,972).

Regarding claim 31, Arai discloses a transition driving circuit [e.g. fig. 5/12/1]  that selectively enables one or more current paths depending on information about a desired voltage transition magnitude to change a waveform morphology of an output signal at an output node [e.g. OUT/OUTx] of a test system [see at least para. 0005] when the output signal transitions between high and low voltage amplitudes [see at least fig. 9, paras. 0050-0053, 0119], the transition driving circuit comprising: a first driver circuit [e.g. 101-10n] configured to provide first test signal waveforms having a first amplitude characteristic [e.g. VIL/VTTx/ VIH], the first driver circuit including first and second switches [e.g. M12, Mn2/M11, Mn1/ or the combination of any 2 left switches or any 2 right switches], wherein the first switch is configured to switch a first current path between the output node and a first current source/sink [e.g. 12], and wherein the second switch is configured to switch a second current path between the output node and the same first current source/sink; a control circuit [e.g. 141-14n/202/FC (fig. 13)] configured to receive an indication [e.g. from the received signals] of the desired voltage transition magnitude and in response to the received indication of the desired voltage transition magnitude, vary an open/close status of the first and second switches to change a number of current paths provided between the output node and the first current source/sink during the transition; a second driver circuit [e.g. 44]; and an output resistor [e.g. R2/R1] coupled between the second driver circuit and the output node; wherein the first current source/sink is configured to source or sink current to the second driver circuit via the first and/or second switches and via the output resistor to provide the output signal at the output node. Arai does not disclose voltage source 16 is a class AB driver circuit. Kamo discloses a first driver circuit is a class AB driver circuit [44 fig. 2] but does not disclose the second driver circuit is a class A driver circuit. However, McQuilkin 
Regarding claim 32, the combination discussed above discloses he transition driving circuit of claim 31, wherein the class AB driver circuit is configured to provide other test signal waveforms to the output resistor, the other test signal waveforms having a greater second amplitude characteristic [e.g. VTT/ VIH] relative to the first amplitude characteristic.

Regarding claim 33, the combination discussed above discloses the transition driving circuit of claim 31, wherein the second switch is open when the desired voltage transition magnitude is a lesser first transition magnitude from a first voltage level to a greater second voltage level [e.g. VTT/ VIH], and the second switch is closed when the desired voltage transition magnitude is a greater second transition magnitude from the first voltage level to a third voltage level, wherein the third voltage level is greater than the second voltage level.

Regarding claim 34, the combination discussed above discloses the transition driving circuit of claim 31, wherein when the indication of the desired voltage transition magnitude indicates an increase in the desired voltage transition magnitude [e.g. from VIL to VIH/VTT, or from VTT3 to VTT1], the control circuit is configured to close the first and second switches to enable the first and second current paths.
1-n, DRE1 signals] about the desired voltage transition magnitude from an external source [e.g. 202/FC/PG (fig. 13)] and, when the control circuit determines that the information about the desired voltage transition magnitude has changed by more than a specified threshold amount [e.g. the threshold of logic level of a signal], the control circuit updates an open/close status of at least one of the switches.
Regarding claim 37, the combination discussed above discloses the transition signal driving circuit of claim 31, wherein the control circuit is programmable by a user to define a correspondence between multiple different voltage transition magnitudes and opened/closed states of the first and second switches [see at least figs. 9, 5/12/1].

Regarding claim 66, Arai discloses the transition signal driving circuit of claim 59, further comprising information [e.g. the received signals of drivers] about relationship between the open/close status of the first and second switches and different values of the voltage transition magnitude. Arai does not disclose to utilize a processor to receive information and to output control signals. However, McQuilkin disclose to utilize a processor to receive information and to output control signals [e.g. Data, Col. 2, see at least lines 26-34]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Arai in accordance with the teaching of McQuilkin regarding a controller for a PIN driver circuit in order to utilize a well-known processor as a controller to output control signals [e.g. Col. 2, see at least lines 26-34].
.

Claims 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al.  (US 2011/0234317) in view of Kamo et al. (US 2009/0128182) and McQuilkin (US 8,901,972).

Regarding claim 61, Arai discloses the system of claim 59, except wherein the first driver circuit is a class A driver circuit and wherein the second driver circuit is a class AB driver circuit. However, Kamo discloses a second driver circuit [e.g. 44 fig. 2] is a class AB driver circuit [para. 0058], and McQuilkin discloses using both ` class A` techniques and ` class AB` techniques [Col. 1, lines 37-45]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Arai in accordance with the teaching of Kamo and McQuilkin regarding testing in order to test devices using both limited voltage swing ranges and greater voltage swing ranges [Col. 1, lines 37-45].

Claims 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamo et al. (US 2009/0128182) in view of McQuilkin (US 8,901,972).

Regarding claim 31, Kamo discloses a transition driving circuit [e.g. fig. 2] that selectively enables one or more current paths depending on information about a desired voltage transition magnitude to change a waveform morphology of an output signal at an output node [e.g. 28] of a test system [see at least para. 0011] when the output signal transitions between high and low voltage amplitudes [see at least paras. 0050, 0054-0055], the transition driving circuit comprising: a driver circuit [e.g. 54, 52, 66, 64] configured to provide first test signal waveforms having a first amplitude characteristic [e.g. L/H], the class A driver circuit including first and second switches [e.g. 52, 54], wherein the first switch is configured to switch a first current path between the output node and a first current source/sink [e.g. 60], and wherein the second switch is configured to switch a second current path between the output node and the same first current source/sink; a control circuit [e.g. 42, 36] configured to receive an indication [e.g. input signal/mode signal] of the desired voltage transition magnitude and in response to the received indication of the desired voltage transition magnitude, vary an open/close status of the first and second switches to change a number of current paths provided between the output node and the first current source/sink during the transition; a class AB driver circuit [e.g. 44]; and an output resistor [e.g. 56] coupled between the class AB driver circuit and the output node; wherein the first current source/sink is configured to source or sink current to the class AB driver circuit via the first and/or second switches and via the output resistor to provide the output signal at the output node. Kamo discloses a class AB driver circuit but does not disclose the other is a class A driver circuit. However, McQuilkin discloses using both ` class A` techniques and ` class AB` .
Response to Arguments
Claims 31-37 are rejected in view of a new reference Kamo et al. (US 2009/0128182).	
Allowable Subject Matter
Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207.  The examiner can normally be reached on M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PATRICK C CHEN/Primary Examiner, Art Unit 2842